Order vacating notice of examination reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, excepting so much of the notice as is contained at the end of item 1, namely, “ the name or names of the person or persons whose duty it was to inspect,” as to which the motion is granted. The objection to items 1 and 2, on the claim that they are matters of defense, is without merit. Nor is it any answer to the remaining items that “ it does not appear that the plaintiffs are without knowledge as to these alleged facts upon which they seek to examine the defendant.” (McGrath v. Blumenthal, 220 App. Div. 781; Shul Tan Realty Corp. v. Coney Island Estates, *851Inc., 223 id. 772.) The examination may proceed on five days’ notice. Lazansky, P. J., Kapper, Scudder and Tompkins, JJ., concur; Carswell, J., not voting.